COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Jonathan Germaine Perkins v. The State of Texas

Appellate case number:      01-12-00479-CR

Trial court case number: 1316854

Trial court:                339th District Court of Harris County

       The complete record has been filed in the above-referenced appeal. Appellant’s appointed
counsel, Kurt B. Wentz, has not filed a brief on appellant’s behalf. Appellant’s brief was first due
on August 9, 2012. See TEX. R. APP. P. 38.6. On March 1, 2013, the Court granted appellant’s
third motion for extension of time to file a brief, ordering that appellant’s brief be filed no later
than April 5, 2013. On April 16, 2013, the Clerk of the Court notified appellant that a brief had
not yet been filed and required a response within 10 days. See TEX. R. APP. P. 38.8(b)(2).
Appellant did not respond. Because appellant has not filed a brief, we must abate the appeal and
remand the case to the trial court for a hearing. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2)
(West Supp. 2012); TEX. R. APP. P. 38.6, 38.8(b)(2).

        We direct the trial court to conduct a hearing at which a representative of the Harris
County District Attorney’s Office and Kurt B. Wentz shall be present. Appellant shall also be
present for the hearing in person or, if appellant is incarcerated, at the trial court’s discretion,
appellant may participate in the hearing by closed-circuit video teleconferencing.1 The trial court
shall have a court reporter record the hearing. The trial court is directed to make appropriate
findings on these issues:
       (1)     whether appellant wishes to prosecute the appeal; and, if so,
       (2)     whether good cause exists to relieve Kurt B. Wentz of his duties as appellant’s
               counsel; and
       (3)     if good cause exists, enter a written order relieving Kurt B. Wentz of his duties as


1      Any such teleconference must use a closed-circuit video teleconferencing system that provides
       for a simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or appellant. On
       request of appellant, appellant and his counsel shall be able to communicate privately without
       being recorded or heard by the trial court or the attorney representing the State.
             appellant’s counsel, including in the order the basis for and finding of good cause,
             and determine whether appellant is presently
             (a) indigent, in which case the trial court should appoint substitute counsel at no
                 expense to appellant, or
             (b) not indigent, in which case the trial court should establish a date by which
                 appellant shall retain counsel;
       (4)   if good cause does not exist to relieve Kurt B. Wentz of his duties as appellant’s
             counsel, set a date certain by which appellant’s brief will be filed, notwithstanding
             whether this Court has yet reinstated the appeal and not later than 30 days from the
             date of the hearing.
See TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04(j)(2) (West Supp. 2012); TEX. R. APP. P.
38.8(b).
        The trial court shall cause its findings and recommendations, including the name,
address, telephone number, and State Bar number of any substitute counsel, and the reporter’s
record of the hearing to be filed in this Court on or before June 17, 2013. If the hearing is
conducted by video teleconference, the trial court’s findings and recommendations and a
certified video recording of the hearing shall be filed in this Court not later than June 17, 2013.

       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when supplemental clerk’s
record that complies with this order is filed in this Court. The trial court coordinator shall set a
hearing date and notify the parties and the Clerk of this Court of such date.

       It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                   X Acting individually       Acting for the Court


Date: May 15, 2013